FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GILBERTO ACOSTA-OLIVARRIA,                       No. 10-70902

               Petitioner,                       Agency No. A079-657-188

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Gilberto Acosta-Olivarria, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo claims of constitutional violations and questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law, Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition

for review.

      The BIA correctly concluded that Acosta-Olivarria is ineligible to adjust

status because he is inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I) for having

accrued more than one year of unlawful presence in the United States and then

reentering without admission. See Garfias-Rodriguez v. Holder, No. 09-72603,

2012 WL 5077137, at *7 (9th Cir. Oct. 19, 2012) (en banc) (aliens who are

inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I) are not eligible for adjustment of

status under 8 U.S.C. § 1255(i)).

      Acosta-Olivarria’s due process contentions therefore fail. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must show error and prejudice to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70902